Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitations “the plurality of fastening devices are connected by a variation mechanism to be movable” in claim 1 and “moving the variation mechanism in a vertical direction so as to vary vertical positions of the plurality of fastening devices” of Claim 2 are focused on the variation mechanism (Mechanism for varying position per paragraph 60 of present application specification). The disclosed structure for this “variation mechanism” is “the variation mechanism may be configured to individually vary the positions of the plurality of fastening devices according to a radial coordinate and an angular coordinate of a polar coordinate system. The variation mechanism may include a first support plate, a second support plate spaced downwards apart from the first support plate, and a plurality of base blocks arranged radially with respect to the first support plate and the second support plate.” Per the instant application in paragraph 60 and 61 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenji Okada (US 4675967 A; Hereinafter Okada).
Regarding Claim 1 Okada discloses A method for operating a fastening apparatus comprising a plurality of fastening devices (See Annotated Fig. 3 and 4), and support plates (10, See Fig. 3 and 4) to which the plurality of fastening devices are connected by a variation mechanism (as defined by present application in para. 62; in Okada’s invention it would be the nut handling apparatus 14 and its components, See Fig. 5 and 3) to be movable(See Col 5 Line 65-69 “stations 10 being provided on the track 9, which stations 10 are automatically movable by remote control so as to be circumferentially as well as radially displaced”), the method comprising: moving the fastening devices along circumferential directions of the support plates (See Col 3 Line 67-69 and Col 4 line 1-2, “In removing the nut, each of the stations 10 are moved along the track 9 to the predetermined positions in which the nut handling apparatus 14 reaches above the nut 4 to be removed, as shown in FIG. 3”) or along a radial direction of the support plates depending on a shape and a structure of a workpiece (See Col 5 Line 65-69 “stations 10 are automatically movable by remote control so as to be circumferentially as well as radially displaced” Also See Claim 1 of Okada), so that positions of the plurality of fastening devices vary.(See Annotated Fig. 3 where the positions of the plurality of fastening devices vary)   

    PNG
    media_image1.png
    337
    536
    media_image1.png
    Greyscale

Regarding Claim 2 Okada discloses the method of claim 1, further comprising: moving the variation mechanism in a vertical direction so as to vary vertical positions of the plurality of fastening devices. (See Col 3 Line 67-69 and Col 4 line 1-5“In removing the nut, each of the stations 10 are moved along the track 9 to the predetermined positions in which the nut handling apparatus 14 reaches above the nut 4 to be removed, as shown in FIG. 3. Then, the handling apparatus 14 is lowered by the lifting arms 11 until the nut driving pawls 31 are received by the respective radial grooves 34 formed on the nut 4.” And Claim 1 of Okada)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   Imi Katsumi (US 9168644 B2) – Relates to a method of using a fastening and loosening device comprising a plurality of fastening devices, a support plate and a variation mechanism. (See Fig. 2 and 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723